Citation Nr: 1135949	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-26 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for non-Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from  June 1956 to June 1976, at which time he retired. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for non-Hodgkin's lymphoma effective from the April 30, 2004, date of claim for service connection, and assigned a zero percent initial evaluation.  By a decision associated with a Statement of the Case (SOC) in July 2007, the RO granted a disability evaluation for the Veteran's non-Hodgkin's lymphoma of 10 percent, effective from the April 30, 2004, date of service connection.   

The Veteran was scheduled, at his request, for a Travel Board hearing before the undersigned at the RO in May 2011, but he did not report for the hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

The Veteran's non-Hodgkin's lymphoma has been rated based on non-active disease under Diagnostic Code (DC) 7700, for residual anemia, based on the presence of fatigue but without hemoglobin readings of less than 8 gm/dL.  38 C.F.R. § 4.117, DC 7700 (2011).  

The Veteran has contended that his non-Hodgkin's lymphoma should be rated higher based on symptomatic residuals, and also based on the presence of associated active disease.  Submitted private treatment records have included letters from Dr. B.D.K., informing of ongoing treatment for apparent recurrent disease, with periodic Procrit treatment for treatment of anemia.  Most recently reflected in the record, a November 2007 treatment letter of Dr. B.D.K. informs of an "extremely high" agglutinin titer, with cold antibody associated anemia, red-colored urine, high LDL, and increased bilirubin.  The physician assessed cold agglutinins disease associated with the Veteran's non-Hodgkin's lymphoma.  The physician then noted recent bone marrow aspiration showing low grade lymphoma and recent persistent symptomatic anemia, though responding well to Procrit taken on an intermittent basis.  The physician concluded that a malignant clone of lymphoma was probable currently, with suspected status of malignant lymphoma.  The physician accordingly ordered additional treatment with Procrit, iron, and folate, and a further bone marrow aspiration study.  

An additional record the same day in November 2007 documents that a bone marrow aspiration sample was drawn, but results of the aspiration are not reflected in the claims file.  Thus, a question in this case is presented of recurrence of active lymphoma or clone of lymphoma in possible active malignancy.  Records of that bone marrow aspiration and subsequent diagnosis and treatment should be obtained to ascertain the current state of disease and associated disability, in order to appropriately rate the Veteran.  VA must make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 3.159 (2011).  

An additional VA examination is also in order to address the nature and extent of ratable disability associated with the Veteran's current service-connected non-Hodgkin's lymphoma.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim.  Associate any records or response received with the claims file, and undertake any reasonable indicated development.  

2.  With the Veteran's assistance, as appropriate, make reasonable efforts to obtain records of the Veteran's treatment by B.D.K, M.D., including the results of bone marrow biopsy in November 2007, and all subsequent treatment and evaluation records from that source and from other sources of testing or care, including as identified by the Veteran.  All requests, and all records and responses received, should be associated with the claims folder.  

3.  Thereafter, afford the Veteran a VA examination for compensation purposes, to be conducted by an appropriate specialist oncologist with expertise in diseases of lymphoma, to address the nature, activity, and severity of his non-Hodgkin's lymphoma and associated cold agglutinins disease.   The claims file must be available to the examiner for review in conjunction with the examination.  Any indicated non-invasive tests should be conducted.

a.  The examiner should address all signs and symptoms of disease and all active disease process - including in particular whether the Veteran has active non-Hodgkin's lymphoma or clone of non-Hodgkin's lymphoma with status of malignant lymphoma.  Also address any active treatment and disability associated with such treatment.  In so doing, the examiner should carefully review the Veteran's treatment records, including submitted letters by Dr. B.D.K. documenting his findings and treatment of the Veteran.  

b.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4.  Thereafter, readjudicate the remanded claim de novo.  Staged initial ratings should be considered, pursuant to Fenderson v. West, 12 Vet. App 119 (1999).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

